DETAILED ACTION

Status of Claims

This action is in reply to the after final amendments filed on 21 December 2021.
Claim 1, 10, 12, 13, 22, 24 & 25 have been amended.
Claims 11 & 23 are cancelled. 
Claims 1-10, 12-22 & 24-25 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner respectfully rescinds the 35 U.S.C. 103 rejection in view of the claimed amendments. 
The claim recites the combination of additional elements that are mere instructions to apply the exception using a generic computer component to perform extra solution activity (i.e. transmitting and receiving data).  Although each of the receiving step and transmitting step analyzed individually may be viewed as extra-solution activity, the claim as a whole is directed to a particular improvement in improving the machine learning authentication decision rules. Specifically, the method periodically trains the one or more authentication decision rules via a machine learning model using historical transaction data, wherein latency in receiving completed or true authenticity labels from the payment processor for some historical transactions causes the machine learning model to be trained using partially obtained authenticity labels to forecast complete authenticity volume for each score bin. This provides a specific improvement over prior systems, 
	 
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards securing electronic transactions. More specifically, the Applicants claim a method, computer product and a computer device for securing electronic transactions in a computing network, comprising: a memory to store data and instructions; at least one processor configured to communicate with the memory; and an operating system in communication with the memory and the at least one processor, wherein the operating system is operable to: receive a transaction; access transaction contextual data for the transaction; apply one or more authentication decision rules to the transaction contextual data to determine initial authentication assessment information for the transaction; convert the initial authentication assessment information into a condensed authentication assessment indicator having an assessment value selected from a plurality of assessment values based on an assessment value definition; transmit, by the computer device to a payment processor, the condensed authentication assessment indicator for the transaction; receive, by the computer device from the payment processor, a transaction authentication decision based in part on the condensed authentication assessment indicator, wherein the condensed authentication assessment indicator comprises a standard format configured to provide the initial authentication assessment information as quantitative and consistent information or definitions that are interpreted in a same way by the computer device and by the payment processor; process or deny processing the transaction, by the computer device, based on the transaction authentication decision; and periodically train the one or more authentication decision rules via a machine learning model using historical transaction data, wherein latency in receiving completed or true authenticity labels from the payment processor for some historical transactions causes 2U.S. Application No.: 16/601,091Docket No.: 037834.01206/406967-US-NP the machine learning model to be trained using partially obtained authenticity labels to forecast complete authenticity volume for each score bin. 
Furthermore, Roche et al. [US 2020/0126085 A1] discloses “A system and method include receiving, by an authentication system, device data of a computing device used by a customer during a checkout process of a current transaction on a merchant website and contextual data of the customer. The system and method also include retrieving a customer token associated with a payment instrument of the customer, assigning the computing device a device score and the customer a customer score based on the device data and the contextual data, and computing an overall score from the device score and the customer score. The system and method further include determining from the overall score that the current transaction is not fraudulent before the current transaction is completed and auto-filling payment information of the payment instrument in the customer token during the checkout process of the merchant website to complete the current transaction upon determining that the current transaction is not fraudulent.”
Snyder et al. [US 2012/0130898 A1] discloses “Systems and methods for verifying a financial transaction based on an account number, a mobile directory number associated with the financial transaction, a mobile directory number associated with the account number, an email address associated with the account number, internet protocol 
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest receive, by the computer device from the payment processor, a transaction authentication decision based in part on the condensed authentication assessment indicator, wherein the condensed authentication assessment indicator comprises a standard format configured to provide the initial authentication assessment information as quantitative and consistent information or definitions that are interpreted in a same way by the computer device and by the payment processor; process or deny processing the transaction, by the computer device, based on the transaction authentication decision; and periodically train the one or more authentication decision rules via a machine learning model using historical transaction data, wherein latency in receiving completed or true authenticity labels from the payment processor for some historical transactions causes 2U.S. Application No.: 16/601,091Docket No.: 037834.01206/406967-US-NP the machine learning model to be trained using partially obtained authenticity labels to forecast complete authenticity volume for each score bin.
For these reasons claims 1, 13 & 25 is deemed to be allowable over the prior art of record, and claims 2-10, 12, 14-22 & 24 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892.

Dominguez et al [US 2003/0200184 A1] discloses creating a condensed payment authentication response message at a trusted party and transmitting the condensed authentication response message to the account holder.

	[WO 2017/011488 A1] discloses “an issuer platform 632 calls an analytics rules shared services portal 652 which can analyze a transaction request in accordance with one or more rules. For example, the analytics rules shared services portals 652 may determine that transaction is associated with unusual merchant activity. This information may be used by the analytics rules shared services portal 652 to decline the transaction (without involving a payment system authorization platform). If the analytics rules shared services portal 652 instead provides a risk spectrum score, the issuer platform 632 may then use that scored to determine whether to accept or decline the transaction (e.g., via an ISO 01 10/0210 message). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619